Citation Nr: 0838594	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  08-00 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for heart disease for 
purposes of accrued benefits.

3.  Entitlement to service connection for a pulmonary 
disorder for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.  The veteran died on January [redacted], 2007.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary for the following 
reasons.

The record shows the appellant submitted additional evidence 
directly to the Board in September 2008 without providing a 
waiver of consideration by the RO.  The Board cannot consider 
this evidence in the first instance without such waiver.  38 
C.F.R. § 20.1304 (c) (2008).  Thus, on remand, said evidence 
should be reviewed and the appellant's claim readjudicated.

In addition, claims for service connection for heart disease 
and a pulmonary disorder and for an increased rating for 
service-connected removal of right kidney were pending at the 
time of the veteran's death in January 2007.  In a March 2007 
rating decision, the RO denied these pending claims for 
purposes of accrued benefits.  In an April 2007 statement, 
the appellant requested reconsideration of her claim for her 
husband's heart and pulmonary conditions and for service 
connection for the cause of his death.  The Board construes 
this statement to be a Notice of Disagreement as to the March 
2007 rating decision.  However, the statement of the case 
issued in December 2007 only addressed service connection for 
cause of the veteran's death.  

The appellant's notice of disagreement as to service 
connection for heart disease and a pulmonary disorder is, 
therefore, still pending.  It is proper to remand this claim 
because the veteran has not been provided a Statement of the 
Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
these issues will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Finally, on her VA Form 9 received in December 2007, the 
appellant requested a hearing before a Veterans Law Judge 
sitting at the RO, but she withdrew that request in July 
2008.  In September 2008, however, the Board received from 
the appellant's representative a Motion to Remand indicating 
that the appellant wishes to re-instate her request for a 
personal hearing before the Board.  This request should be 
accommodated.  

Accordingly, this case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Review the additional evidence received 
from the appellant in September 2008 and 
readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
addressing this issue should be provided to 
the appellant and her representative.   

2.  Provide the appellant with a statement 
of the case as to the issues of entitlement 
to service connection for heart disease and 
a pulmonary disorder for the purpose of 
accrued benefits.  The appellant should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2008).  If a timely substantive 
appeal is not filed, the claims should not 
be certified to the Board. 

3.  Next, in the event an appeal for which a 
hearing before a member of the Board at the 
RO has been requested remains pending, 
schedule the appellant for that hearing in 
accordance with applicable procedures.  The 
appellant and her representative should be 
provided with notice as to the time and place 
to report for said hearing.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

